bnedlogoa13.jpg [bnedlogoa13.jpg]


July 22, 2015


Kanuj Malhotra
[____________]
[____________]




Dear Kanuj,


It’s my pleasure to confirm our offer of employment with Barnes & Noble
Education, Inc. The following represents the key elements of our offer:
    
Position:
Chief Strategy and Development Officer    



Reports to:
Michael Huseby, Executive Chairman and Max Roberts, Chief Executive Officer



Transfer Date:
Upon the effectiveness of the spin-off of Barnes & Noble Education, Inc. from
Barnes & Noble, Inc.         



Base Salary:
$515,000 annually

            
Incentive Compensation:
Eligible to participate in our FY16 Incentive Compensation Plan. The target
level annual bonus for your position is 70% of your base salary. Payments under
the plan are based upon achievement of measurable objectives as defined by the
Company each fiscal year. The fiscal year period is defined as May 1st to April
30th.



Equity:
Subject to approval by the Compensation Committee, you will be eligible to
participate in our annual long-term incentive program. Given your role and
responsibilities, your target long-term incentive grant value is expected to be
$200,000 - $300,000, subject to a 3-year vesting schedule. Additional details
will be shared after approval.



Benefits:
Eligible to participate in the Company’s health and welfare programs.



Indemnification/D&O
Liability Insurance:
Shall be indemnified and advanced expenses for third party claims and covered
under D&O insurance policies on the same terms and conditions as are provided to
other executive officers.



Severance Benefits:
Should your employment terminate for any reason including “Good Reason” as
defined below, but excluding your voluntary termination, death or disability or
termination for “Cause” as defined below, you will receive a severance package
that will be equal to one (1) times the sum of (a) one year’s salary; (b) the
average of the last three year’s bonus payments and; (c) aggregate benefit
costs, payable in a lump sum, less applicable taxes and withholdings.








--------------------------------------------------------------------------------

bnedlogoa13.jpg [bnedlogoa13.jpg]




The severance payment will be made no later than the 60th day following your
termination of employment, subject to your prior execution and non-revocation of
the release described below.


You understand and agree that any severance benefits provided by the Company are
contingent on your executing a General Release in exchange for severance
benefits at the time the severance benefits are offered.


Change of Control:
If at any time during your employment there is (i) a Change of Control and (ii)
your employment is terminated by the Company without Cause or you voluntarily
terminate your employment for Good Reason, in either case, within two years
following the Change of Control, then the Company shall pay you an amount equal
to two-times the sum of (a) your then annual base salary, (b) the average of the
annual bonuses actually paid to you with respect to the three completed years
preceding the date of your termination of employment and (c) the aggregate
annual dollar amount of the payments made or to be made by the Company for
purposes of providing you with the Benefits (set forth above), less all
applicable withholding and other applicable taxes and deductions (“Change of
Control Amount”). The Change of Control Amount shall be paid to you in cash in a
single lump sum within 30 days after the date your employment terminates. In the
event that it is determined that the aggregate amount of the payments and
benefits that could be considered “parachute payments” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (collectively,
with the regulations and other guidance promulgated thereunder, the “Code”; and
such payments and benefits, (the “Parachute Payments”) that, but for this
section would be payable to you under this letter or any other plan, policy or
arrangement of the Company, exceeds the greatest amount of Parachute Payments
that could be paid to you without giving rise to any liability for any excise
tax imposed by Section 4999 of the Code (the “Excise Tax”), then the aggregate
amount of Parachute Payments payable to you shall not exceed the amount that
produces the greatest after-tax benefit to you after taking into account any
Excise Tax to be payable by you. Any reduction in Parachute Payments pursuant to
the immediately preceding sentence shall be made in the following order: (1)
cash payments that do not constitute deferred compensation within the meaning of
Section 409A of the Code, (2) welfare or in-kind benefits, (3) equity
compensation awards and (4) cash payments that do constitute deferred
compensation, in each case, such reductions shall be made in the manner that
maximizes the present value to you of all such payments. The amounts payable to
you under the event specified above shall be in lieu of any Severance Benefits
payable to you above.

For purposes of this letter, “Change of Control” shall mean the occurrence of
one or more of the following events after the distribution by Barnes & Noble,
Inc. to its stockholders of all shares of common stock of Barnes & Noble
Education, Inc., and the indirect ownership of all membership interests in the
Company







--------------------------------------------------------------------------------

bnedlogoa13.jpg [bnedlogoa13.jpg]


(the “Separation”): (i) any person, entity or “group” as identified in Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the “1934 Act”),
other than you becomes a beneficial owner (as such term is defined in Rule 13d-3
under the 1934 Act), directly or indirectly, of securities of Barnes & Noble
Education, Inc. representing 40% or more of the total number of votes that may
be cast for the election of directors of Barnes & Noble Education, Inc.; (ii)
within two years after a merger, consolidation, liquidation or sale of assets
involving Barnes & Noble Education, Inc., or a contested election of a Barnes &
Noble Education, Inc. director, or any combination of the foregoing, the
individuals who were directors of Barnes & Noble Education, Inc. immediately
prior thereto shall cease to constitute a majority of the board of Barnes &
Noble Education, Inc.; or (iii) within two years after a tender offer or
exchange offer for voting securities of Barnes & Noble Education, Inc., the
individuals who were directors of Barnes & Noble Education, Inc. immediately
prior thereto shall cease to constitute a majority of the board of Barnes &
Noble Education, Inc.
For purposes of this letter, "Cause" means (A) your engaging in misconduct or
gross negligence which is injurious to Company; (B) your indictment or
conviction by a court of competent jurisdiction with respect to any felony or
other crime or violation of law involving fraud or dishonesty (with the
exception of misconduct based in good faith on the advice of professional
consultants, such as attorneys and accountants), or your entry of a plea of nolo
contendere with respect to any felony involving fraud or dishonesty (with the
exception of misconduct based in good faith on the advice of professional
consultants, such as attorneys and accountants); (C) any gross negligence,
intentional acts or intentional omissions by you, as determined by the Company
in connection with the performance of the duties and responsibilities of your
employment hereunder; (D) engaging in any act of misconduct or moral turpitude,
as determined by the Company; (E) abuse of or dependency on alcohol or drugs
(illicit or otherwise) which adversely affects job performance; (F) failure or
refusal by you to properly perform (as determined by the Company in its
reasonable discretion and judgment) the duties, responsibilities or obligations
of your employment for reasons other than Disability or authorized leave, or to
properly perform or follow (as determined by the Company in its reasonable
discretion and judgment) any lawful direction by the Company; or (G) breach of
this Agreement or of any other duty to, written policy of, or agreement with the
Company. For purposes of this letter, "Good Reason" shall mean the occurrence of
one or more of the following events: (A) there shall have been a material
diminution of your duties; (B) there shall have been a material diminution in
the authority, duties or responsibilities of the supervisor to whom you are
required to report; (C) there shall have been a material reduction in the annual
base salary you receive from the Company; or (D) the principal executive offices
of the Company shall be relocated to a location more than 50 miles from both
Basking Ridge, NJ and New York, NY. For purposes of this letter, the term
"Disability" means you are unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or which has lasted or can be expected to last
for a continuous period of not less than 12 months.


You have represented, and hereby confirm, that you are not subject to any
currently effective employment contract, or any other contractual or other
binding obligations pursuant to which your employment or employment activities
with or on behalf of the Company may be subject to any restrictions, including
without limitation, any agreements or other obligations or documents relating to
non-competition, confidentiality, trade secrets, proprietary information or
works for hire.


If you wish to accept this offer of employment as set forth in this document,
please sign and return the enclosed agreement along with an original signed copy
of your offer letter to JoAnn Magill at Barnes & Noble College – 120 Mountain
View Boulevard Basking Ridge, NJ 07920 or scan a copy to jmagill@bncollege.com
by July 24, 2015. If this offer is not received by this date, the Company’s
offer of employment shall be deemed to be rescinded and without effect. If you
have any questions, please call me at your convenience at 908-991-2150.







--------------------------------------------------------------------------------

bnedlogoa13.jpg [bnedlogoa13.jpg]




I look forward to hearing from you after you have had a chance to review this
offer.


Sincerely,


/s/ Michael P. Huseby


Michael Huseby
Executive Chairman




Enclosure
Agreed and Accepted:    
/s/Kanuj Malhotra
 
7/22/2015
Kanuj Malhotra
 
Date










--------------------------------------------------------------------------------


bnedlogoa13.jpg [bnedlogoa13.jpg]


EXHIBIT A


GENERAL RELEASE AND WAIVER


1. Kanuj Malhotra (“Employee”) hereby acknowledges and agrees Employee’s
employment with Barnes and Noble Education, LLC, a subsidiary of Barnes & Noble
Education, Inc. (the “Company”) terminated on __________, 20__ (the “Termination
Date”).
2.     Employee acknowledges and agrees that Employee’s executing this General
Release and Waiver (“Release”) is a condition precedent to the Company’s
obligation to pay (and the Employee’s right to retain) the Severance Amount as
defined in the offer letter dated as of XXXX, including the attached Agreement,
between Employee and the Company (such agreement referred to collectively herein
as the “Employment Agreement” and such payments and benefits collectively
referred to herein as the “Separation Benefit”), that the Separation Benefit is
adequate consideration for this Release, and that any monetary or other benefits
that, prior to the execution of this Release, Employee may have earned or
accrued, or to which Employee may have been entitled, have been paid or such
payments or benefits have been released, waived or settled by Releasor (as
defined below) except as expressly provided in this Release.
3. (a) THIS SECTION PROVIDES A COMPLETE RELEASE AND WAIVER OF ALL EXISTING AND
POTENTIAL CLAIMS EMPLOYEE MAY HAVE AGAINST EVERY PERSON AND ENTITY INCLUDED
WITHIN THE DESCRIPTION BELOW OF “RELEASEE.” BEFORE EMPLOYEE SIGNS THIS RELEASE,
EMPLOYEE MUST READ THIS SECTION CAREFULLY, AND MAKE SURE THAT EMPLOYEE
UNDERSTANDS IT FULLY.
(b) In consideration of Employee’s receipt and acceptance of the Separation
Benefit from the Company, and on behalf of the Company and each Releasee (as
defined below), Employee, on Employee’s behalf and on behalf of Employee’s
heirs, executors, administrators, successors and assigns (collectively,
“Releasor”), hereby irrevocably, unconditionally and generally releases the
Company, its current and former officers, directors, shareholders, trustees,
parents, members, managers, affiliates, subsidiaries, branches, divisions,
benefit plans, agents, attorneys, advisors, counselors and employees, and the
current and former officers, directors, shareholders, agents, attorneys,
advisors, counselors and employees of any such parent, affiliate, subsidiary,
branch or division of the Company and the heirs, executors, administrators,
receivers, successors and assigns of all of the foregoing (each, a “Releasee”),
from or in connection with, and hereby waives and/or settles, except as provided
in Section 3(c) herein, any and all actions, causes of action, suits, debts,
dues, sums of money, accounts, controversies, agreements, promises, damages,
judgments, executions, or any liability, claims or demands, known or unknown and
of any nature whatsoever, whether or not related to employment, and which
Releasor ever had, now has or hereafter can, shall or may have as of the date of
this Release, including, without limitation, (i) any rights and/or claims
arising under any contract, express or implied, written or oral, including,
without limitation, the Employment Agreement; (ii) any rights and/or claims
arising under any applicable foreign, federal, state, local or other statutes,
orders, laws, ordinances, regulations or the like, or case law, that relate to
employment or employment practices, including, without limitation, family and
medical, and/or, specifically, that prohibit discrimination based upon age,
race, religion, sex, color, creed, national origin, sexual orientation, marital
status, disability, medical condition, pregnancy, veteran status or any other
unlawful bases, including, without limitation, the Civil Rights Act of 1964, as
amended, the Civil Rights Act of 1991, as amended, the Civil Rights Acts of 1866
and 1871, as amended, the Age Discrimination in Employment Act of 1967, as
amended, the Older Workers Benefit Protection Act, the Immigration Reform and
Control Act, the Fair Credit Reporting Act, the Consumer Credit Protection Act,
the Fair Labor Standards Act, the National Labor Relations Act, the Uniform
Services Employment and Reemployment Rights Act of 1994, the Genetic Information
Nondiscrimination Act, the Occupational Safety and Health Act, the Patient
Protection and Affordable Care Act, the Drug-Free Workplace Act, the Equal Pay
Act, the Americans with Disabilities Act of 1990, as amended, the Family Medical
Leave Act of 1993, as amended, the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), the Vietnam Era Veterans’ Readjustment Assistance
Act of 1974, as amended, the Worker Adjustment and Retraining Notification Act
of 1988, as amended, and any similar applicable statutes, orders, laws,
ordinances, regulations or the like, or case law, of the State of New Jersey and
the State of New York and any state in which any Releasee is subject to
jurisdiction, or any political subdivision thereof, including, without
limitation, the New York State Human Rights Law, the New York State Labor Law,
the New York City Human Rights Law, the New Jersey Law Against Discrimination,
the New Jersey Conscientious Employee Protection Act, and







--------------------------------------------------------------------------------

bnedlogoa13.jpg [bnedlogoa13.jpg]


the New Jersey Wage and Hour Law, and all applicable rules and regulations
promulgated pursuant to or concerning any of the foregoing statutes, orders,
laws, ordinances, regulations or the like; (iii) any waivable rights and/or
claims relating to wages and hours, including under state or local labor or wage
payment laws; (iv) any rights and/or claims to benefits that Employee may have
or become entitled to receive under any severance, termination, change of
control, bonus or similar policy, plan, program, agreement or similar or related
arrangements, including, without limitation, any offer letter, letter agreement
or employment agreement between Employee and the Company; (v) any rights and/or
claims that Employee may have to receive any equity in the Company (whether
restricted or unrestricted) in the future; and (vi) and any rights and/or claims
for attorneys’ fees. Employee agrees not to challenge or contest the
reasonableness, validity, or enforceability of this Release.
(c) Notwithstanding the foregoing, Employee does not release any Releasee from
any of the following rights and/or claims: (i) any rights and/or claims Employee
may have that arise after the date Employee signs this Release; (ii) any rights
and/or claims that by law cannot be waived by private agreement; (iii)
Employee’s right to file a charge or report with, or participate in, any
investigation or proceeding conducted by the U.S. Equal Employment Opportunity
Commission (“EEOC”) or other government agency; provided that even though
Employee can file a charge or report or participate in an investigation or
proceeding conducted by the EEOC or other government agency, by executing this
Release, Employee is waiving his/her ability to obtain relief of any kind from
any Releasee to the extent permitted by law (but Employee does not waive the
right to any recovery authorized under Section 21F of the Securities Exchange
Act of 1934); (iv) Employee’s non-forfeitable rights to accrued benefits (within
the meaning of Sections 203 and 204 of ERISA); or (v) any rights and/or claims
to insurance coverage under any directors’ and officers’ personal liability
insurance or fiduciary insurance policy.
4. Nothing in or about this Release is intended to, and shall not, prohibit
Employee from engaging in the following activities, and the limitations in
Section 3 of the Agreement shall not apply to the disclosure of Confidential
Information under the following circumstances: (i) filing and, as provided for
under Section 21F of the Securities Exchange Act of 1934, maintaining the
confidentiality of a claim with a government agency that is responsible for
enforcing a law; (ii) providing Confidential Information (as defined in Section
3 of the Agreement) to the extent required by law or legal process or permitted
by Section 21F of the Securities Exchange Act of 1934; or (iii) cooperating with
or participating or assisting in any government or regulatory entity
investigation or proceeding. With respect to each of these three scenarios,
however, Employee agrees to take all reasonable steps to prevent the disclosure
of Confidential Information beyond the allowable parameters described in this
Section 4.
5.     Employee represents and warrants that Employee has not filed or commenced
any complaints, claims, actions, or proceedings of any kind against any Releasee
with any federal, state, or local court or any administrative, regulatory or
arbitration agency or body except those that Employee has listed with
specificity next to Employee’s name in the signature block below; provided,
however, that Employee is not required to disclose any complaint or other
disclosures that are required or protected under the Sarbanes-Oxley Act of 2002,
the Securities Exchange Act of 1934, 18 U.S.C. §1513(e), or any other law, rule,
or regulation that is subject to the jurisdiction of the Securities and Exchange
Commission.
Employee hereby waives any right to, and agrees not to, seek reinstatement or
employment of any kind with any Releasee and, without waiver by any Releasee of
the foregoing, the existence of this Release shall be a valid, nondiscriminatory
basis for rejecting any such application or, in the event Employee obtains such
employment, for terminating such employment. This Release and the Separation
Benefit are not intended to be, shall not be construed as, and are not an
admission or concession by any Releasee of any wrongdoing or illegal or
actionable acts or omissions.
6. (a).Employee hereby represents and agrees that, except as shall be required
by law or as permitted under Section 3(c)(iii) or Section 4 of this Release,
Employee shall (i) keep confidential and not disclose orally or in writing, to
any person, except as may be required by law, any and all information concerning
the existence or terms of this Release and the amount of any payments made
hereunder and (ii) keep confidential and not disclose orally or in writing,
directly or indirectly, to any person (except Employee’s immediate family,
attorneys and accountant), any and all information concerning any potential
claims or causes of action that are being released in this Release, or
allegations or facts that would support such claims or causes of action.







--------------------------------------------------------------------------------

bnedlogoa13.jpg [bnedlogoa13.jpg]


(b) If Employee is requested or required (by oral questions, interrogatories,
requests for information, or documents, subpoena, civil investigative demand or
similar process) to disclose any information covered by Section 6(a) herein,
Employee shall promptly notify the Company of such request or requirement so
that the Company may seek to avoid or minimize the required disclosure and/or to
obtain an appropriate protective order or other appropriate relief to ensure
that any information so disclosed is maintained in confidence to the maximum
extent possible by the agency or other person receiving the disclosure, or, in
the discretion of the Company, to waive compliance with the provisions of this
Release. Employee shall use reasonable efforts, in cooperation with the Company
or otherwise, to avoid or minimize the required disclosure and/or to obtain such
protective order or other relief. If, in the absence of a protective order or
the receipt of a waiver hereunder, Employee is compelled to disclose such
information or else stand liable for contempt or suffer other sanction, censure,
or penalty, Employee shall disclose only so much of such information to the
party compelling disclosure as he/she believes in good faith on the basis of
advice of counsel is required by law, and Employee shall give the Company prior
notice of such information he believes he is required to disclose.
7. (a) Except as shall be required by law or as permitted under Section
3(c)(iii) or Section 4 of this Release, Employee shall not make, either directly
or by or through another person, any oral or written negative, disparaging or
adverse statements or representations of or concerning any Releasee.
(b) Without limitation to the survival of any other terms of the Employment
Agreement subsequent to the end of Employee’s employment, the expiration or
termination of the Employment Agreement, and/or the execution and effectiveness
of this Release, Employee and the Company expressly acknowledge that the terms
of Sections 3 through 6 of the Agreement survive and shall be in full force and
effect as provided in the Agreement.
8. The covenants, representations, and acknowledgments made by Employee in this
Release shall continue to have full force and effect after the execution and
effectiveness of this Release and the delivery of the Separation Benefit, and
this Release shall inure to the benefit of each Releasee, and the successors and
assigns of each of them, to the extent necessary to preserve the intended
benefits of such provisions. If any section of this Release is determined to be
void, voidable, or unenforceable, it shall have no effect on the remainder of
this Release, which shall remain in full force and effect, and the provisions so
held invalid or unenforceable shall be deemed modified as to give such
provisions the maximum effect permitted by applicable law. The Company shall be
excused and released from any obligation to make payment of the Separation
Benefit, and Employee shall be obligated to return to the Company the Separation
Benefit, in the event that Employee is found to have (a) made a material
misstatement in any term, condition, covenant, representation, or acknowledgment
in this Release, or (b) Employee is found to have committed or commits a
material breach of any term, condition, or covenant in this Release.
9. This Release and the Employment Agreement constitute the sole and complete
agreement between the parties with respect to the matters set forth therein and
supersedes all prior agreements, understandings, and arrangements, oral or
written, between Employee and the Company with respect to the subject matter
thereof. This Release may not be amended or modified except by an instrument or
instruments in writing signed by the party against whom enforcement of any such
modification or amendment is sought. Either party may, by an instrument in
writing, waive compliance by the other party with any term or provision of this
Release to be performed or complied with by such other party.
10. With respect to any claims or disputes under or in connection with this
Release or any claims released under Section 3 of this Release, Employee and the
Company hereby acknowledge and agree that Section 9 of the Agreement shall
govern. Employee acknowledges that a breach or threatened breach of the
provisions of this Release may give rise to losses or damages for which the
Company cannot be reasonably or adequately compensated in an action at law, and
that such violation may result in irreparable and continuing harm to the
Company. Accordingly, Employee agrees that, in addition to any other remedy that
the Company may have at law or in equity, the Company shall be entitled to seek
equitable relief, including, without limitation, injunction and specific
performance and Employee hereby waives any requirements for security or posting
of any bond in connection with such relief. No specification in this Release of
any particular remedy shall be construed as a waiver or prohibition of any other
remedies (including claims for damages) in the event of a breach or threatened
breach of this Release.







--------------------------------------------------------------------------------

bnedlogoa13.jpg [bnedlogoa13.jpg]


11. Employee agrees and acknowledges that (a) Employee has had an adequate
opportunity to review this Release and all of its terms, (b) Employee
understands all of the terms of this Release, which are fair, reasonable, and
are not the result of any fraud, duress, coercion, pressure, or undue influence
exercised by or on behalf of any Releasee, and (c) Employee has agreed to and/or
entered into this Release and all of the terms hereof, knowingly, freely, and
voluntarily.
12. By executing this Release, Releasor acknowledges that (a) Employee has been
advised by the Company to consult with an attorney before executing this
Release; (b) Employee was provided and has adequate time (that is, 21 days) to
review this Release and to consider whether to sign this Release, (c) Employee
has been advised that Employee has 7 days following execution to revoke this
Release (“Revocation Period”), (d) the Release is written in a manner calculated
to be understood by Employee, (e) the Release represents Employee’s knowing and
voluntary release of any and all claims that he/she might have up through the
date this Release is signed, including, but not limited to, any claims arising
under the Age Discrimination in Employment Act, (f) Employee has not been asked
to release, nor has he/she released, any claim that may arise after the date of
this Release, and (g) the consideration that Employee will receive in exchange
for signing this Release (that is, the Separation Benefit) is something of value
to which he/she was not already entitled. Notwithstanding anything to the
contrary contained herein or in the Employment Agreement, this Release shall not
be effective or enforceable, and the Separation Benefit is not payable and shall
not be delivered or paid by the Company, until the Revocation Period has expired
(that is, the 8th day after the Employee signs the Release) and provided that
Employee has not revoked this Release. Employee agrees that any revocation shall
be made in writing and delivered to JoAnn Magill, VP, Chief Human Resources
Officer, 120 Mountain View Boulevard, Basking Ridge, NJ 07920 in a manner such
that it is delivered before the expiration of the Revocation Period. Employee
acknowledges that revocation of this Release shall result in the Company’s not
having an obligation to pay the Separation Benefit.




Signature: ___________________________________________ Date:
__________________________________
    







